Case: 14-30428      Document: 00512886667         Page: 1    Date Filed: 12/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30428
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 31, 2014
JUSTO E. ROQUE, JR.,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

BROTHER INTERNATIONAL CORPORATION; MICHAEL FIFICK,
Executive Liaison, Executive Office; TOSHIKAZA KOIKE, Chairman
(Headquarter),

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-4778


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Justo E. Roque, Jr., appeals the district court’s dismissal of his complaint
for lack of subject matter jurisdiction. “The district court must dismiss [an]
action if it finds that it lacks subject matter jurisdiction.” Randall D. Wolcott,
M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing FED. R. CIV.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30428     Document: 00512886667       Page: 2   Date Filed: 12/31/2014


                                  No. 14-30428

P. 12(h)(3)). A district court’s dismissal for lack of subject matter jurisdiction
is reviewed de novo. Wolcott, 635 F.3d at 762.
      Although this court liberally construes pro se briefs, “even pro se
litigants must brief arguments in order to preserve them.” Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008) (citing Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993)); FED. R. APP. P. 28(a)(8). Roque has failed to make a coherent
argument challenging the district court’s determination that it lacked subject
matter jurisdiction over the action. When an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that issue. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Roque has abandoned any challenge to the
district court’s dismissal of his complaint for lack of subject matter jurisdiction.
See id. Because Roque’s appeal presents no legal points arguable on their
merits, the appeal is DISMISSED AS FRIVOLOUS. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                         2